Case: 19-20716     Document: 00515686436          Page: 1     Date Filed: 12/28/2020




              United States Court of Appeals
                   for the Fifth Circuit                         United States Court of Appeals
                                                                          Fifth Circuit

                                                                        FILED
                                                                December 28, 2020
                                   No. 19-20716                    Lyle W. Cayce
                                                                        Clerk

   John Richard Smith,

                                                            Petitioner—Appellant,

                                       versus

   Bobby Lumpkin, Director, Texas Department of Criminal Justice,
   Correctional Institutions Division,

                                                            Respondent—Appellee.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 4:18-CV-3578


   Before Willett, Ho, and Duncan, Circuit Judges.
   Per Curiam:*
          A jury convicted John Richard Smith, Texas prisoner # 2037971, of
   murder, and he was sentenced to 58 years in prison. He seeks a certificate of
   appealability (COA) to challenge the district court’s denial of his 28 U.S.C.
   § 2254 petition in which he raised claims of prosecutorial misconduct and


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-20716      Document: 00515686436            Page: 2    Date Filed: 12/28/2020




                                      No. 19-20716


   ineffective assistance of trial counsel. Smith also alleges that the district court
   erred by denying habeas relief without conducting an evidentiary hearing.
          To obtain a COA, Smith must make “a substantial showing of the
   denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). Where, as here, the
   claims are rejected on the merits, the prisoner must “demonstrate that
   reasonable jurists would find the district court’s assessment of the
   constitutional claims debatable or wrong” or that the issues presented
   “deserve encouragement to proceed further.” Slack v. McDaniel, 529 U.S.
   473, 484 (2000) (internal quotation marks and citation omitted).
          Smith has failed to meet this standard. As Smith fails to make the
   required showing for a COA on his constitutional claims, we do not reach
   whether the district court erred by denying an evidentiary hearing. See United
   States v. Davis, 971 F.3d 524, 534-35 (5th Cir. 2020).
          Accordingly, Smith’s COA motion is DENIED.




                                           2